212 F.3d 985 (7th Cir. 2000)
Audrey McBrearty, et al.,    Plaintiffs-Appellants,v.Brian Perryman, District Director,  mmigration and Naturalization Service;  and United States of America,    Defendants-Appellees.
No. 99-3499
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 25, 2000Decided May 11, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 99 C 5561--Robert W. Gettleman, Judge.
Before Posner, Chief Judge, and Easterbrook and Evans,  Circuit Judges.
Posner, Chief Judge.


1
The plaintiffs sought  judicial review of the refusal by the district  director of the immigration service to adjust  their status to that of lawful permanent  residents of the United States. 8 U.S.C. sec.  1255. The district court dismissed the suit for  want of jurisdiction, noting that 8 U.S.C. sec.  1252(a)(2)(B) provides that "notwithstanding any  other provision of law, no court shall have  jurisdiction to review . . . any judgment  regarding the granting of relief under" section  1255. The plaintiffs were winners in the "visa  lottery" that the government operates (see 8  U.S.C. sec.sec. 1153(c), 1154(a)(G), 1255(i); 62  Fed. Reg. 45004, 45005), but winners do not  automatically become lawful permanent residents.  They must petition the Attorney General under  section 245 of the Immigration and Nationality  Act, 8 U.S.C. sec. 1255, for adjustment of their  status to that of permanent resident. The  district director denied the plaintiffs'  applications on a variety of grounds, primarily  as untimely--they had sought to have their  applications to participate in the visa lottery,  though filed with the State Department (as  required), treated as the applications to the  Attorney General for adjustment of status after  they won the lottery that are required by 8  U.S.C. sec. 1255(i).


2
The suit was premature, since, as the plaintiffs  acknowledge, they could obtain review of the  district director's decision by the Board of  Immigration Appeals if and when the immigration  service institutes removal (i.e., deportation)  proceedings against them. See 8 U.S.C. sec.  1252(a)(1); 8 C.F.R. sec.sec. 240.15,  245.2(a)(5)(ii). They thus have failed to exhaust  their administrative remedies. The suit is also  barred by the door-closing statute quoted above.  Although such statutes are often interpreted as  being inapplicable to constitutional challenges,  e.g., Czerkies v. U.S. Department of Labor, 73 F.3d 1435, 1439 (7th Cir. 1996) (en banc);  LaGuerre v. Reno, 164 F.3d 1035, 1040 (7th Cir.  1998); Stehney v. Perry, 101 F.3d 925, 934 (3d  Cir. 1996), the plaintiffs acknowledge that their  suit presents no constitutional issue. The door-  closing statute therefore means what it says.


3
The suit and appeal are thoroughly frivolous,  and these abuses of judicial process are  compounded by a flagrant violation of our Rule  30, which requires an appellant to include in the  appendix to his opening brief the opinion,  whether written or (as in this case) oral, of  which appellate review is sought. It is not  included; nor even the district court's order  dismissing the suit; yet the brief contains the  sworn assurance of the plaintiffs' counsel that  everything required by the rule is contained in  the appendix. We direct him to show cause within  14 days why he (and/or the plaintiffs) should not  be sanctioned for filing a frivolous appeal and  for violating our rules.

The dismissal of the suit is

4
Affirmed.